BIJUR, J.
This action was brought to recover money obtained by fraud. Defendants set up a counterclaim for prior commissions earned. Defendants admitted that the money was obtained from plaintiff on the statement that it would be applied to specific purposes, which defendants further admitted they had no intention of carrying out, even at the time of the receipt of the money. The counterclaim was not one which could be interposed under section 151 of the Municipal Court act (Laws 1902, c. 580).
Judgment reversed, and new trial ordered, with costs tó appellant to abide the event. All concur.